Department of Health and Human Services

DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Dinesh Dayabhai Shah,

Petitioner

Vv.

The Inspector General.

Doc

ket No. C-10-380

Decision No. CR2143

Date: June 4, 2010

I sustain the determination to exclude
participating in Medicare and other fe
of at least 20 years.

I. Background

Petitioner is a pharmacist. On Noveml

DECISION

Petitioner, Dinesh Dayabhai Shah, from
erally-financed health care programs for a period

ber 30, 2009, the Inspector General (I.G.) notified

Petitioner that he was being excluded from participating in Medicare and other federally-
financed health care programs for a period of at least 20 years. The asserted basis for the

exclusion was that Petitioner had been

convicted of a criminal offense related to the

delivery of an item or service under New York State’s Medicaid program. The I.G. cited

several allegedly aggravating factors tl
year exclusion.

Petitioner requested a hearing, and the

at, according to the I.G., justified imposing a 20-

case was assigned to me for a hearing and a

decision. I held a pre-hearing conference at which I assigned the parties deadlines for
exchanging briefs and proposed exhibits. The I.G. submitted a brief and five proposed

exhibits, which I identify as I.G. Ex. 1

—I1.G. Ex. 5 and which I receive into evidence.
Petitioner submitted a brief but did not submit proposed exhibits. The I.G. also submitted
a reply brief.

Neither party requested that I convene a hearing to receive testimony.
IL. Issues, findings of fact, and conclusions of law
A. Issues

The issues in this case are whether:

1. Petitioner was convicted of a criminal offense as is described at section
1128(a)(1) of the Social Security Act (Act); and

2. An exclusion of Petitioner for a period of at least 20 years is reasonable.
B. Findings of fact and conclusions of law
I make the following findings of fact and conclusions of law (Findings):

1. Petitioner was convicted of a criminal offense as is described at
section 1128(a)(1) of the Act.

Section 1128(a)(1) mandates the exclusion of any individual who is convicted of a
criminal offense related to the delivery of an item or service under Medicare or a State
ealth care (State Medicaid) program. The undisputed facts establish that Petitioner was
convicted of such an offense.

Petitioner pled guilty in March 2008 to both counts of a criminal indictment that had been
issued against him in United States District Court for the Southern District of New York.
1.G. Ex. 3 at 1-12; 1.G. Ex. 4 at 1. He pled guilty both to conspiracy to commit health
care fraud and to perpetrating fraud against the New York State Medicaid program.
Petitioner was charged, along with several co-conspirators, with a scheme whereby he
and his co-conspirators purchased prescriptions from Medicaid beneficiaries for a

raction of the actual cost of filling those prescriptions. Petitioner and his co-conspirators
then submitted claims to Medicaid for reimbursement for those prescriptions as if they
ad filled them, whereas, in fact, the prescriptions were not filled. As a consequence,
Petitioner and his co-conspirators defrauded Medicaid into reimbursing them for items
that were never sold. I.G. Ex. 3.

The crime that Petitioner committed clearly is related to Medicaid items or services.
Axiomatically, fraud committed against a State Medicaid program to obtain
reimbursement for items or services that were never provided is related to Medicaid items
or services.

2. Exclusion for at least 20 years is reasonable.

Exclusion imposed pursuant to section 1128(a)(1) of the Act must be for a minimum of
five years. Act § 1128(c)(3)(B). The I.G. has discretion to exclude for more than five
years in a case where the evidence establishes the presence of aggravating factors that are
not offset by mitigating factors. 42 C.F.R. § 1001.102(b), (c).

The ultimate issue that must be decided in any case in which an exclusion of more than
five years is imposed is the trustworthiness of the excluded provider to participate in
federally-funded programs. Exclusion is a remedy and not a punishment. It is intended
to protect federal programs and the beneficiaries and recipients of program funds from
untrustworthy individuals. In any case where I decide the reasonableness of an exclusion
I must ask: how long is reasonably necessary to protect the programs and beneficiaries
and recipients from an untrustworthy individual?

The aggravating and mitigating factors that are listed in the regulation function as rules of
evidence for deciding an exclusion’s length. In a de novo hearing, I may consider as
relevant to the ultimate issue of trustworthiness any evidence that fits within the
definition of an aggravating or mitigating factor. Evidence that does not meet the
definition of one of the factors is irrelevant, and I may not consider it.

The regulatory aggravating and mitigating factors, as is the case with rules of evidence,
do not prescribe a formula for deciding an outcome. They only tell me what is relevant.
In any case, where there is evidence that falls within an aggravating or mitigating factor, I
still must decide independently from the I.G. what that evidence says about the
trustworthiness of the excluded individual.

In this case, the I.G. produced evidence that meets the definitions set forth by four
distinct aggravating factors.

e The acts that resulted in Petitioner’s conviction caused a financial loss of $5,000
or more to a government program. 42 C.F.R. § 1001.102(b)(1). Petitioner pled
guilty to defrauding the New York Medicaid program of approximately $2.1
million by fraudulently obtaining reimbursements for prescription drugs, which
were not in fact dispensed to beneficiaries. 1.G. Ex. 3 at 2. He was sentenced to
pay restitution in the amount of $1.1 million for his crimes. I.G. Ex. 4 at 5.
e The acts that resulted in Petitioner’s conviction were committed over a period of
one year or more. 42 C.F.R. § 1001.102(b)(2). Petitioner committed his crimes
over a period that extended from June 2002 into February 2007, a period of about
four and one-half years. I.G. Ex. 3 at 2.

e The sentence imposed on Petitioner included incarceration. 42 C.F.R.
§ 1001.102(b)(5). Petitioner was sentenced to serve a term of 37 months’
imprisonment. I.G. Ex. 4 at 2.

e Petitioner has been subject to other adverse action by a State agency or board,
based on the same set of circumstances as was the basis for his exclusion. 42
C.F.R. § 1001.102(b)(9). On March 17, 2009, the Office of Professional
Discipline of the New York State Education Department revoked Petitioner’s
license to practice pharmacy in New York, based on the identical conviction and
crimes that are the basis for the exclusion that is at issue in this case. I.G. Ex. 5 at
2,8.

Petitioner did not assert that he had evidence that conformed to any of the mitigating
factors that are set forth at 42 C.F.R. § 1001.102(c). He offered evidence concerning his
personal history, the absence of any prior criminal convictions involving him, his family,
and his professional experience. He asserted that he acknowledged responsibility for his
crimes. I rule all of this evidence to be irrelevant to the case inasmuch as it does not
relate to either an aggravating or a mitigating factor.

The evidence that the I.G. offers relating to aggravating factors shows Petitioner to be a
manifestly untrustworthy individual. It establishes that he participated in a scheme that
endured for more than four years in which he, in concert with others, stole more than a
million dollars from the New York Medicaid program. Petitioner’s scheme — to purchase
prescriptions from beneficiaries for a fraction of the cost of filling them and then to claim
reimbursement for the unfilled prescriptions as if they had been filled — was not a
particularly complicated or subtle scheme. But, it was a scheme that was profoundly
damaging to the Medicaid program. At a time when program funds are stretched to their
limits, Petitioner and his cohort engaged in wholesale and concerted fraud. Moreover, it
was a scheme that Petitioner and his cohort pursued with great intensity and diligence. It
involved a huge number of individual fraudulent claims and a correspondingly large
number of corrupt supporting transactions between Petitioner, his cohort, and Medicaid
recipients.

The seriousness of Petitioner’s crimes may be measured also by his lengthy term of
incarceration, more than three years in prison, as well as the very substantial restitution of
more than $ 1 million that he was ordered to pay. The fact that the State of New York
found it necessary to revoke Petitioner’s license to practice pharmacy in that State, based
on the crimes that Petitioner had committed, simply provides more evidence of the
gravity of Petitioner’s crimes and of his untrustworthiness to provide care.

Exclusion for 20 years obviously is a very lengthy exclusion. But, it is reasonable here
given the gravity of Petitioner’s crimes and what the aggravating evidence says about
Petitioner’s lack of trustworthiness.

Petitioner argues that he is being treated disparately. He asserts that in other cases that
are similar to his, the I.G. determined not to impose exclusions that are as lengthy as the
20 years that Petitioner received. I make no findings based on what happened in other
cases. The merits of any case must stand or fall based on the evidence of that case, and I
do not decide the reasonableness of exclusions using a comparative standard.

/s/
Steven T. Kessel
Administrative Law Judge

